 



Exhibit 10.1

Summary of Compensatory Plans and Arrangements Approved April 7, 2005

On April 7, 2005, the Compensation and Equity Ownership Committee of the board
of directors of Harmonic Inc. (“Company”) approved the Harmonic 2005 Bonus Plan
(the “Plan”).

The participants in the Plan include the following executive officers of the
Company:

          Name   Position  
Anthony J. Ley
  Chairman of the board of directors, President & Chief Executive Officer
Robin N. Dickson
  Chief Financial Officer
Israel Levi
  Senior Vice President, Operations and Quality
Patrick Harshman
  President, Broadband Access Networks
Yaron Simler
  President, Convergent Systems

The payment of bonuses under the Plan for all participants is based on
performance against revenue, corporate operating income and division
contribution margin targets. The relative weighting of each metric varies
between corporate and division participants, such that corporate participant
bonuses are based 67% on overall corporate performance and 33% on the
performance of the divisions. Division participant bonuses are based 33% on
overall corporate performance and 67% on the performance of their respective
divisions.

The target bonus of Anthony J. Ley is 80% of base salary. The target bonus for
each other executive officer is 60% of base salary.

In addition, a minimum corporate operating income threshold must be exceeded for
any bonus payout to be made, and a specified minimum achievement against each of
the target metrics is required for any payout on that element. In the event that
the target metrics are surpassed, a participant in the Plan may be awarded a
bonus payment up to a maximum of 200% of such participant’s target bonus.

The final bonus for each participant, including executive officers, calculated
as described above, is subject to downward adjustment, based upon performance
against individual performance objectives.

Participants in the Plan must remain employed through the date that the bonus is
paid in order to qualify for a bonus payment. Harmonic, at its sole discretion,
retains the right to amend, supplement, supersede or cancel the Plan for any
reason, and reserves the right to determine whether and when to pay out any
bonus amounts, regardless of the achievement of the performance targets.

 